Citation Nr: 1026814	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  08-13 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for esophageal cancer, 
claimed as due to herbicide exposure, for accrued benefits 
purposes.

2.  Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1318.

3.  Entitlement to service connection for the cause of the 
Veteran's death.

4.  Entitlement to burial benefits on the basis of service 
connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1951 until June 1976.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Diego, 
California.  The appellant claims as the Veteran's surviving 
spouse.

In November 2005 the Veteran submitted a claim of entitlement to 
service connection for esophageal cancer; the Veteran died on 
November [redacted], 2005.  In January 2006 the appellant submitted an 
application for DIC, death pension and accrued benefits.  She 
also submitted an application for burial benefits.

The issues of entitlement to burial benefits and entitlement to 
service connection for the cause of the Veteran's death are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran died on November [redacted], 2005.  The primary cause of 
death was cardiopulmonary arrest, with esophageal cancer as a 
contributing cause.

2.  Based on evidence of record at the time of the Veteran's 
death, esophageal cancer was not manifest during service or 
within a year of separation and is not related to service to 
include exposure to Agent Orange.

3.  At the time of the Veteran's death, service connection was in 
effect for posttraumatic stress disorder (PTSD), rated as 100 
percent disabling effective August 13, 2003; pain and limitation 
of motion of the left hip with weakness of muscle group XIV of 
the left, rated as 30 disabling effective May, 22 1994; 
degenerative disc disease of the cervical spine, rated as 30 
percent disabling effective June 15, 2000; arthritis of the left 
knee, rated as 30 percent disabling effective April 8, 2003; and 
tendinitis of the left shoulder, rated as 20 percent disabling 
effective June 2000.  The Veteran was granted individual 
unemployability from June 15, 2000 to August 13, 2003.


CONCLUSIONS OF LAW

1.  For purposes of accrued benefits, the Veteran's esophageal 
cancer was not incurred in or aggravated by service, nor may it 
be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101 
1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).

2.  The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In the context of a claim for DIC benefits, § 5103(a) notice must 
include (1) a statement of the conditions, if any, for which a 
Veteran was service connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

While there are particularized notice obligations with respect to 
a claim for DIC benefits, there is no preliminary obligation on 
the part of VA to conduct a predecisional adjudication of the 
claim prior to providing a § 5103(a)-compliant notice.  

The Board acknowledges that, in the present case, complete notice 
was not issued prior to the adverse determination on appeal with 
regard to the claim of service connection for esophageal cancer 
for accrued benefits purposes.  Under such circumstances, VA's 
duty to notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be cured 
by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior 
to the RO's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA notice 
followed by readjudication of the claim by the RO); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of letters sent to the Veteran in 
March 2006 and July 2009, along with information provided to the 
appellant in a March 2008 Statement of the Case (SOC) that fully 
addressed all notice elements.  The letters and SOC informed the 
appellant of what evidence was required to substantiate the 
claims and of the division of responsibility between VA and a 
claimant in developing an appeal.  Therefore, the Veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, the 
claims were readjudicated with the issuance of a Supplemental 
Statement of the Case (SSOC) in October 2009.  Consequently, the 
Board finds that any timing deficiency has been appropriately 
cured and that such deficiency did not affect the essential 
fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).
 
Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of her case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2009).  Service treatment records and service personnel records 
have been obtained as have records from the Veteran's private 
medical treatment.  

The Board notes that VA has a reduced duty to assist the 
appellant in acquiring evidence in support of her claim of 
service connection for accrued benefits.  With regard to such 
claim, entitlement to benefits due and unpaid are determined 
"based on evidence in the file at date of death."  38 C.F.R. § 
3.1000(a) (2009).  Thus, VA is not obliged to provide an 
examination or obtain a medical opinion regarding service 
connection for esophageal cancer, nor to acquire private medical 
evidence not of record at the time of the Veteran's death.

For the above reasons, no further notice or assistance is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Entitlement to Accrued Benefits

An accrued benefits claim arises after a Veteran has died.  
Although a Veteran's claim does not survive his death, see Vda de 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain individuals 
may be entitled to accrued benefits where an application for such 
benefits is filed within one year after the date of death of the 
Veteran.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 
3.1000(c) (2009).

Applicable law provides that an individual entitled to accrued 
benefits may be paid periodic monetary benefits to which a 
Veteran was entitled at the time of his death under existing 
ratings or based on evidence in the file at the time of his 
death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  At the time of 
the appellant's claim for accrued benefits, a pending claim was 
defined generally "[a]n application, formal or informal, which 
has not been finally adjudicated." 38 C.F.R. § 3.160 (2005). 
Subsequently, paragraph (5) was added to 38 C.F.R. § 3.1000(d), 
which similarly defines claim pending on the date of death as a 
claim "filed with VA that had not been finally adjudicated by VA 
on or before the date of death." See 67 Fed. Reg. 78368 (Dec. 
29, 2006). See also Taylor v. Nicholson, 21 Vet. App. 126, 129 
(2007) (definitions of "pending claim" and "finally 
adjudicated claim" in 38 C.F.R. § 3.160 indicate that a pending 
claim is one that has not become final by the expiration of the 
one year period of notice of an award or disallowance or by 
denial on appellate review).

The Federal Circuit Court has also made it clear that, in order 
to support a claim for accrued benefits, the Veteran must have 
had a claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or decision.  
38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296 
(Fed. Cir. 1998).

In this case, VA received a claim from the Veteran of entitlement 
to service connection for esophageal cancer on November 22, 2005.  
The Veteran died on November [redacted], 2005 and the appellant filed her 
application for accrued benefits in January 2006. Thus, the 
appellant's application for accrued benefits was timely and the 
Board may proceed with an analysis of the Veteran's pending claim 
at the time of his death.

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 
U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 
1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one 
element will result in the denial of service connection.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006).

The appellant claims that the Veteran's esophageal cancer is 
related to the Veteran's exposure to Agent Orange herbicide.  A 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a) (2009).  The last date on which such a 
veteran shall be presumed to have been exposed to an herbicide 
agent shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. 1116 (West 
2002) are met, even though there is no record of such disease 
during service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) (2009) are also satisfied: 
Chloracne or other acneform disease consistent with chloracne; 
Type 2 diabetes (also known as Type II diabetes mellitus or 
adult-onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 
3.309(e) (2009).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2009).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the Federal 
Circuit has determined that an appellant is not precluded from 
establishing service connection with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The appellant claims that the Veteran's esophageal cancer is 
related to his military service.  As an initial matter, the Board 
notes that it has not been alleged that the claimed disability 
was incurred in combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) are not for application.

The Veteran's service treatment records reflect that in June 
1956, he reported having a sore throat and was diagnosed with 
acute tonsillitis.  In 1972, the Veteran reported a two year 
history of hyperkeratosis and acanthosis which was diagnosed as 
chronic nonspecific dermatitis of the right arm.  In 1973, a 
lesion of the groin was determined to be pseudocarcinomatous 
hyperplasta of the skin.  In June 1976 the Veteran complained of 
throat sensitivity.  A culture taken revealed pinpoint B 
Hemolitic colonies and small colonies of possible staphylococcus 
bacteria.  On retirement examination in March 1976, the Veteran's 
throat and lymphatic system were normal.

Based on the foregoing, the service treatment records show no 
chronic throat-related disorder, including esophagal cancer, was 
incurred during active duty.  However, this does not in itself 
preclude a grant of service connection.  Again, service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not lead 
to the conclusion that esophageal cancer was related to active 
service, for the reasons discussed below.

Following separation from active service in June 1976, the 
evidence on file at the time of the Veteran's death shows that 
the Veteran reported weight loss in April 1987.  On thyroid 
examination, there was a firm nodule of the right lower lobe and 
a thyroid scan showed a hyperactive node.  In September 1987, the 
Veteran had an area just above the right upper lobe of his neck 
with a moveable lesion which may have been a cyst or small node.  
Ultrasound showed no significant change in the Veteran's thyroid.

In December 1999, the Veteran's throat was clear and the erythema 
had no exudate.
In January 2000, the Veteran reported "hacking and coughing," 
especially at night and just before going to sleep.  He noted 
that the problem seemed to improve when he was out of the Los 
Angeles area, and suggested that it may have been related to 
smog.  In March 2000, the Veteran reported being unable to clear 
his throat, and in September 2000, he reported a four week 
history of coughing and had just finished taking erythromycin for 
pneumonia.

In January 2001, the Veteran was noted as having bronchitis and 
atypical "CP," resolved with a course of antibiotics.  In 
August 2002, he reported a two week history of tickling in his 
throat and productive cough.  The Veteran had an sore throat and 
chest with coughing spasms.  The cough was assessed as due to 
allergic rhinitis with postnasal drainage, and allergic 
conjunctivitis with superimposed bacterial conjunctivitis.

In October 2005, the Veteran was admitted to a private hospital 
for treatment of esophageal cancer, status post 2004 resection.  
The Veteran's medical history was noted to include persistent 
left-side pleural effusion requiring chronic indwelling from a 
left side catheter; status-post chemotherapy and radiation 
treatment; and multiple episodes of pneumonia and placement of a 
percutaneous endoscopic gastrostomy tube (i.e. a feeding tube).  
The Veteran was discharged from the hospital after 16 days with 
diagnoses as follows: chronic respiratory failure status post 
tracheostomy, mechanical ventilator dependent; pseudomonas 
pneumonia; candidemia; history of chronic left left-side pleural 
effusion with chronic chest tube; history of esophageal cancer 
status post resection status post chemotherapy and radiation 
treatment; status post gastrostomy tube placement; history of 
recurrent pneumonia; history of peptic ulcer disease; and history 
of adrenal nodules not otherwise specified.  The Veteran died on 
November [redacted], 2005.

In November 2005, VA received the Veteran's claim of entitlement 
to service connection for esophageal cancer.  An accompanying 
statement from the Veteran's son indicated that the Veteran was 
first diagnosed with esophageal cancer in October 2003.  He 
underwent surgery to remove such cancer in January 2004.  It was 
the Veteran's son's belief that esophageal cancer was related to 
exposure to Agent Orange.

In considering the lay and medical history as detailed above, the 
Board that the Veteran is competent to give evidence about what 
he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
commented that competence to establish a diagnosis of a condition 
can exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Similarly, the U.S. Court of Appeals for 
Veterans Claims has held that when a condition may be diagnosed 
by its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and is 
capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 
(2007).

In the present case, the Veteran's cancer was not capable of lay 
observation and thus any statement by the Veteran endorsing 
continuity cannot be accepted as competent evidence.  While the 
Veteran and his son suggested a connection between esophageal 
cancer and the Veteran's active service, the question of 
causation of esophageal cancer is a complex medical issue that is 
beyond the realm of a layman's competence.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Hence, while the 
Veteran may have attributed his disorder to service, he did not 
have the requisite medical training to provide a competent 
opinion as to the etiology of his claimed disability.  Id.

The Board finds that the record lacks any competent evidence 
linking esophageal cancer to active service.  Furthermore, the 
initial identification of esophageal cancer was 27 years after 
separation, and not within one year of separation.  Accordingly, 
the Board finds the preponderance of the evidence of record at 
the time of the Veteran's death to be against a claim of service 
connection for esophageal cancer, and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).

As service connection for esophageal cancer could not have been 
awarded based on the records associated with the Veteran's claims 
file at the time of his death, the appellant is not entitled to 
accrued benefits.  38 U.S.C.A. 5121 (West 2002); 38 C.F.R. § 
3.1000 (2009).

Entitlement to Dependency and Indemnity Compensation

When a Veteran dies of non-service-connected causes, VA will pay 
death benefits to the surviving spouse or children in the same 
manner as if the Veteran's death were service-connected, if: (1) 
the Veteran's death was not the result of his or her own willful 
misconduct, and (2) at the time of death, the Veteran was 
receiving, or was entitled to receive, compensation for service-
connected disability that was: (i) rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; (ii) rated by VA as totally 
disabling continuously since the Veteran's release from active 
duty and for at least 5 years immediately preceding death; or 
(iii) rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death, if the 
Veteran was a former prisoner of war who died after September 30, 
1999.  38 U.S.C.A. § 1318(b).  The term "rated by VA as totally 
disabling" includes a total disability rating based on 
individual unemployability (TDIU). 38 C.F.R. § 3.22(c) (2009).

The evidence does not reflect, and the appellant has not 
contended, that the Veteran met any of criteria of 38 U.S.C.A. § 
1318.  At the time of the Veteran's death, service connection was 
in effect for posttraumatic stress disorder (PTSD), rated as 100 
percent disabling effective August 13, 2003; pain and limitation 
of motion of the left hip with weakness of muscle group XIV of 
the left, rated as 30 disabling effective May, 22 1994; 
degenerative disc disease of the cervical spine, rated as 30 
percent disabling effective June 15, 2000; arthritis of the left 
knee, rated as 30 percent disabling effective April 8, 2003; and 
tendinitis of the left shoulder, rated as 20 percent disabling 
effective June 2000.  The Veteran was granted individual 
unemployability from June 15, 2000 to August 13, 2003.

The above facts reflect that the Veteran was in receipt of a 100 
percent schedular rating for PTSD for 30 months prior to his 
death and was granted a TDUI rating for the preceding 38 months.  
In total, the Veteran was rated as totally disabling for less 
than 10 years prior to his death.  Thus, the Veteran was not 
receiving compensation for service-connected disability that was 
totally disabling for a continuous period of at least 10 years 
immediately preceding death, and the appellant is not eligible 
for DIC pursuant to 38 U.S.C.A. § 1318(b)(2)(i).  In addition, 
the Veteran's active service ended in June 1976 and he was not 
rated totally disabled until more than 24 years later.  Thus, the 
Veteran was not rated by VA as totally disabled continuously from 
his release from active duty, and the appellant is not entitled 
to DIC pursuant to 38 U.S.C.A. § 1318(b)(2)(ii).  Moreover, the 
is no evidence or allegation that the Veteran was a POW, and the 
appellant is therefore not eligible for DIC pursuant to 38 
U.S.C.A. § 1318(b)(2)(iii).

The Board concludes that the appellant's claim for DIC under 38 
U.S.C.A. § 1318 must be denied as a matter of law, as the Veteran 
did not met the criteria of the applicable statute and 
implementing regulation.  Therefore, the governing law, as 
applied to the undisputed facts, is dispositive, and the claim 
must be denied because of lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. at 430.


ORDER

Entitlement to accrued benefits is denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied.


REMAND

VA has a duty to assist the Veteran in the development of the 
claim.  To that end, VA must make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

The appellant has claimed service connection for the cause of the 
Veteran's death.  In May 2006 she submitted a list of facilities 
in which she indicates that the Veteran was treated prior to his 
death.  The record reveals that VA has not made an effort to 
acquire records from three of these sources.  Accordingly, the 
matter of service connection for the cause of the Veteran's death 
must be remanded for additional development.  

The appellant's application for entitlement to burial benefits on 
the basis of service connection for the cause of the Veteran's 
death is inexorably intertwined with her claim of service 
connection for the cause of the Veteran's death.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a 
decision on one issue would have a "significant impact" upon 
another, and that could render any appellate review meaningless 
and a waste of judicial resources, the two claims are 
inextricably intertwined). Thus, the Board finds that the 
appellant's application for entitlement to burial benefits should 
be held in abeyance, pending additional development and 
readjudication of her claim for service connection for the cause 
of the Veteran's death.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant to 
determine necessary contact information for 
the following sources of treatment records 
listed in her May 2006 Authorization and 
Consent form:

	A.  University of California at San Diego

	B.  Kindered Hospital, San Diego, 
California

		C.  Kindered Hospital, Lima Linda, California

Once sufficient contact information has been 
received, an attempt should be made to 
procure any relevant evidence relating to the 
Veteran's death and treatment of esophageal 
cancer.  These efforts should be documented 
in the Veteran's claims file, and as should 
any negative responses received.

2.  The Veteran's claims file is to be 
reviewed by a medical examiner to determine 
whether any in-service symptoms relating to 
the throat represented early manifestations 
of of esophagal cancer during service. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


